Case 18-44416-mxm13 Doc 23 Filed 12/10/18            Entered 12/10/18 10:36:12       Page 1 of 2



M. Paul Wright
State Bar No. IL 6298791
MP Wright Law Group, PLLC
2501 Main St., Suite 100
Dallas, TX 75226
214.420.6465 (P)
469.327.2902 (F)

ATTORNEY FOR DEBTORS


                  IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE NORTHERN DISTRICT OF TEXAS
                            FORT WORTH DIVISION

                                               §
IN RE:                                         §
                                               §
VICTORIANO TOMAS MENDOZA                       §   CASE NO. 18-44416-MXM-13
AJA RUTH-HELEN MENDOZA                         §
       Debtors                                 §   CHAPTER 13
                                               §

     DEBTORS' RESPONSE TO TRUSTEE'S NOTICE OF INTENT TO DISMISS
1.    Debtors Victoriano Tomas Mendoza and Aja Ruth-Helen Mendoza filed a voluntary

      Chapter 13 bankruptcy petition on 11/6/2018.

2.    On 12/7/2018 the Office of the Standing Chapter 13 Trustee filed its Notice of Intent to

      Dismiss because Trustee alleges Debtors are delinquent first Trustee payment.

3.    Debtors will cure the balance owed prior to the deadline in the Trustee's Notice.

4.    For these reasons Debtors requests his/her case to not dismiss and that the Office of the

      Standing Trustee allow Debtors to remain on the Court's active docket and update its

      records to accurately reflect that Debtor is current. Moreover, Debtors requests the

      Trustee to withdraw its Notice of Intent to Dismiss.

Dated: December 10, 2018
Case 18-44416-mxm13 Doc 23 Filed 12/10/18   Entered 12/10/18 10:36:12      Page 2 of 2



                                                 Respectfully Submitted,

                                                 MP Wright Law Group, PLLC

                                                 /s/ M. Paul Wright
                                                 M. Paul Wright
                                                 State Bar No. IL 6298791
                                                 MP Wright Law Group, PLLC
                                                 2501 Main St., Suite 100
                                                 Dallas, TX 75226
                                                 214.420.6465 (P)
                                                 469.327.2902 (F))

                                                 ATTORNEY FOR DEBTORS
